Citation Nr: 1219950	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  06-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for Barrett's esophagus, for the period prior to March 20, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July to October 1980 and from November 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  In April 2005, the Veteran submitted the current claim for an increased rating for the service-connected Barrett's esophagus.  In the August 2005 rating decision on appeal, the White River Junction RO denied an increased rating in excess of 20 percent for the service-connected Barrett's esophagus.  The Veteran entered a notice of disagreement with denial of increased rating.  An August 2009 rating decision reflects that during the appeal the White River Junction RO granted a staged 100 percent rating for service-connected Barrett's esophagus for the rating period beginning March 20, 2009.  Although the Veteran has been assigned the maximum schedular rating for his Barrett's esophagus from March 20, 2009, as higher ratings are assignable prior to that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The claim at issue was previously remanded by the Board in July 2011 for further evidentiary development of requesting records from the Social Security Administration (SSA).  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the increased rating period prior to March 20, 2009, the Veteran's service-connected Barrett's esophagus was manifested by complaints of pain, occasional vomiting, and anemia, but was not manifested by material weight loss, recurrent incapacitating episodes, hematemesis, melena, or other symptom combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for Barrett's esophagus for the period prior to March 20, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Code 7399-7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, the RO sent a letter to the Veteran in May 2005 with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for an increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disability has become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.

In addition to the foregoing analysis, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision. Since the claim is being denied, any such effective date question is moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process. Any error or deficiency in this regard is harmless, and not prejudicial.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA and private treatment records, and SSA records.  The Veteran was also provided VA examinations in connection with his increased rating claim, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.

Increased Rating for Barrett's Esophagus

The Veteran contends that he is entitled to an increased rating in excess of 
20 percent for his service-connected Barrett's esophagus, following the assignment of a rating of 30 percent for his current level of disability with a deduction of 
10 percent for his pre-aggravation level of Barrett's esophagus.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011);  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  It is noted that in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In cases involving aggravation, the rating will reflect only the degree of disability over and above the degree existing prior to the aggravation.  It is therefore necessary to deduct from the present degree of disability the degree, if ascertainable, of the disability existing prior to the aggravation, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability prior to the aggravation is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 4.22, see also 
38 C.F.R. § 3.322 (2011).  A disability rating for aggravation is derived by reducing the current rating of the disability by the amount of the disability (as it would have been rated) prior to the aggravation.  See Hensley v. Brown, 5 Vet. App. 155, 161 (1993) (citing 38 C.F.R. § 4.22).

There is no Diagnostic Code that specifically addresses Barrett's esophagus; therefore, the Veteran's Barrett's esophagus has been evaluated to an analogous disability under DC 7346, which addresses hiatal hernias.  The Veteran's service-connected Barrett's Esophagus is currently evaluated as 20 percent disabling under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  

Pursuant to Diagnostic Code 7346, pertaining to hiatal hernias, a 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (passage of dark stools stained with altered blood) with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  

Weight loss is a criterion for a disability rating higher than currently assigned for the Veteran's Barrett's esophagus under Diagnostic Code 7346.  For purposes of evaluating conditions in Section 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained over three months or longer; and the term "minor weight loss" means a weight loss of 
10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The evidence in this case includes an April 2005 VA treatment record, where the Veteran reported nausea and vomiting.  In a May 2005 VA treatment record, the Veteran reported trouble swallowing.  In a June 2005 VA esophagus examination, the VA examiner reported that the Veteran had problems swallowing some solids, but had no problem with liquids.  The Veteran denied nausea or vomiting, but did report epigastric distress.  The Veteran reported that he was unsure about suffering any hematemesis.  The VA examiner diagnosed Barrett's esophagus with hiatal hernia.

In an October 2005 VA treatment record, the VA examiner reported that the Veteran was anemic, but that there was no evidence of weight loss.  In a 
March 2006 VA treatment record, the VA examiner reported epigastric tenderness and that lab results showed no anemia.  In a March 2006 Decision Review Officer (DRO) Conference Report, the Veteran reported vomiting twice a month, possible hematemesis, continuous throat pain, but no weight loss.  

In an April 2006 VA treatment record, the Veteran reported bloating and stomach cramps.  In a May 2006 VA treatment record, the Veteran reported regurgitating two to three times per week.  In a November 2007 VA treatment record, the Veteran reported epigastric burn.  In an October 2008 VA treatment record, the VA examiner reported no melena, nausea, or vomiting.  In a November 2008 VA esophagus examination, the Veteran reported no nausea or vomiting.  The VA examiner reported occasional regurgitation of undigested food, but no hematemesis or melena.  In a February 2009 VA treatment record, the Veteran reported epigastric pain.  

The Board finds that the next-higher rating is not warranted for the Veteran's service-connected Barrett's esophagus under Diagnostic Code 7346.  The Board acknowledges the Veteran's complaints of pain in his left upper quadrant and epigastric pain, along with episodes of vomiting, but the evidence does not show that these symptoms are accompanied by material weight loss, hematemesis, or melena.  In fact, in the June 2005 VA esophagus examination, the Veteran denied nausea or vomiting.  In the October 2005 VA treatment record, the VA examiner reported no weight loss and that the Veteran was anemic; however, March 2006 VA lab results showed no anemia.  In an October 2008 VA treatment record, the VA examiner reported no melena, nausea, or vomiting.  In the November 2008 VA esophagus examination, the Veteran reported no nausea or vomiting.  Additionally, the Veteran's Barrett's esophagus has not resulted in any recurrent incapacitating episodes as the medical evidence of record is void of this finding and there is no evidence of severe impairment of health due to these symptoms.  The symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia for the next-higher rating of 60 percent are conjunctive, not disjunctive; therefore, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Accordingly, the Board concludes that the evidence of record does not support the criteria required for the next-higher rating of 60 percent for the Veteran's service-connected Barrett's esophagus under Diagnostic Code 7346.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has also considered whether the Veteran is entitled to a "staged" rating for his service-connected gastrointestinal disability, as the Court indicated can be done in this type of case.  See Hart v. Mansfield, supra.  However, upon reviewing the longitudinal record in this case, at no time prior to March 20, 2009 has the service-connected gastrointestinal disability been more disabling than as currently rated under the present decision.

With respect to the Veteran's claim, the Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's Barrett's esophagus has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected Barrett's esophagus.

The Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's service-connected Barrett's esophagus, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an increased rating in excess of 20 percent for Barrett's esophagus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


